United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TENNESSEE VALLEY HEALTH CARE
SERVICE, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-870
Issued: August 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 26, 2014 appellant filed an appeal of a September 6, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) denying a claimed period of disability.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. 20 C.F.R. § 501.3(e)-(f).
One hundred and eighty days from September 6, 2013, the date of OWCP’s decision, was March 5, 2014. Since
using March 7, 2014, the date the appeal was received by the Clerk of the Board, would result in the loss of appeal
rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark is
February 26, 2014, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant established total disability from January 24 to
September 30, 2011 due to her accepted conditions of closed dislocations of cervical and lumbar
discs.
On appeal, appellant asserts that the totality of the medical and factual evidence
substantiates the claimed period of disability. She also contends that the employing
establishment discouraged her from filing a compensation claim, deliberately misinformed her of
her rights in the compensation process, concealed critical information and terminated her
employment without just cause.
FACTUAL HISTORY
OWCP accepted that on December 6, 2010 appellant, then a 52-year-old social worker,
sustained a closed dislocation of a cervical disc and closed dislocation of a lumbar disc when the
government vehicle she was driving to an official visit was struck by another vehicle on the rear
passenger door, causing her car to spin off the road into a ditch.3 Appellant sought emergency
room treatment that day but worked on December 7, 2010 at the direction of her supervisor.4
She stopped work on December 8, 2010 and returned to light duty on January 11, 2011.
Appellant again stopped work in January 2011 and did not return. The employing establishment
terminated appellant in 2011 for alleged careless use of a government vehicle.
Dr. Henderson, a chiropractor, followed appellant beginning on December 13, 2010. He
obtained December 13, 2010 x-rays which he opined showed spinal subluxations at C3-4 and
from L2 to L5. Dr. Henderson found appellant totally disabled for work through February 25,
2011 due to cervical and lumbar pain. He provided manual manipulation on January 24, 25, 27
and 31, February 1, 3, 7, 8, 11 and 15, 2011. Appellant also submitted physical therapy notes
dated February 17 and 21, 2011.5

3

OWCP initially denied the claim in a February 4, 2011 decision on the grounds that the medical evidence did
not establish causal relationship. After a hearing request, OWCP issued an April 25, 2011 decision setting aside the
February 4, 2011 decision and remanding the case for additional development regarding the x-rays of Dr. Donald T.
Henderson, a chiropractor, and the presence of spinal subluxations. After additional development, OWCP issued a
June 8, 2011 decision denying the claim, finding that Dr. Henderson did not qualify as a physician under FECA as
there was insufficient evidence that he diagnosed spinal subluxations by x-ray. Following a hearing, OWCP issued
a January 12, 2012 decision setting aside the June 8, 2011 decision and remanding the case for additional
development regarding the probative quality of Dr. Henderson’s x-rays and interpretation. Dr. Henderson qualified
as a physician under section 8101(2) of FECA for the purposes of this case. Section 8101(2) of FECA provides that
the term “physician” includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.
5 U.S.C. § 8101(2). Thereafter, OWCP accepted “closed dislocation cervical vertebra” and “closed dislocation
lumbar vertebra,” based on Dr. Henderson’s opinion.
4

In December 6, 2010 reports, Dr. Eduardo C. Cabigao, an attending physician Board-certified in emergency
medicine, diagnosed cervical, thoracic and lumbar muscle strains due to the car accident that day. He obtained
lumbar x-rays showing normal disc height, alignment and intervertebral disc spaces.
5

November 2011 imaging studies showed degenerative changes throughout the spine with disc bulges at L4-5
and L5-S1.

2

Appellant provided physical therapy notes dated from March to June 2012 and reports
from May 10 to July 11, 2012 from Dr. Niles Roberts, an attending Board-certified physiatrist,
who diagnosed chronic neck pain.
On June 19 and December 21, 2012, appellant filed claims for compensation (Form CA7) for the period January 24 to September 30, 2011. In a December 31, 2012 letter, OWCP
advised appellant of the additional evidence needed to establish her claim, including a report
from her attending physician explaining how and why the accepted dislocated cervical and
lumbar discs would disable her for work during the claimed period. Appellant was afforded 30
days to submit such evidence.
Appellant submitted pain clinic notes dated December 2011 to February 2012, reports of
December 2011 and January 2012 epidural steroid injections, May 2012 notes from a
chiropractor who did not obtain x-rays, physical therapy notes dated from November 2012 to
August 2013 and July 8, 2013 imaging studies. She also provided a February 6, 2012 report
from a nurse practitioner noting appellant’s condition on August 9, 2011.
Dr. Eric S. Smith, an attending physician Board-certified in occupational medicine,
submitted reports from November 6, 2012 to January 23, 2013 discussing pain management. In
a January 24, 2013 report, he stated that, although he came to the claim “relatively late,” he felt
that appellant had a “compelling and logical” argument regarding the employing establishment’s
handling of her claim and blaming her for an automobile accident she did not cause.
In a September 6, 2013 decision, OWCP denied appellant’s claims for total disability for
the period January 24 to September 30, 2011 as the medical evidence was insufficient to
establish an injury-related disability for that period.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden to establish the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence.6
To establish a causal relationship between a claimed period of disability and the accepted
employment injury, an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such a causal relationship.7 Causal relationship is a
medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.8 Rationalized medical evidence is evidence which includes a physician’s
rationalized medical opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the

6

Donna L. Miller, 40 ECAB 492, 494 (1989); Nathaniel Milton, 37 ECAB 712, 722 (1986).

7

Manuel Gill, 52 ECAB 282 (2001).

8

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
OWCP accepted that appellant sustained a closed dislocation of a cervical disc and closed
dislocation of a lumbar disc. Following a brief return to work in January 2011, she was
terminated from the employing establishment. Appellant claimed compensation for total
disability from January 24 to September 30, 2011. OWCP denied the claim, by decision dated
September 6, 2013, finding that the medical evidence submitted was insufficient to establish total
disability for the claimed period.
Appellant provided reports from Dr. Henderson, an attending chiropractor, who found her
totally disabled for work from December 13, 2010 to February 25, 2011 due to cervical and
lumbar pain. However, Dr. Henderson did not explain his medical reasons for finding that
appellant was totally disabled for work beginning January 24, 2011 or why treatment on the
specified dates was necessitated by the accepted closed cervical and lumbar disc dislocations.
Dr. Henderson’s opinion is of insufficient probative value to establish total disability for work
from January 24 to February 25, 2011.10
Appellant also provided a February 6, 2012 report from a nurse practitioner discussing
her condition on August 9, 2011, within the claimed period of disability. As nurse practitioners
and physical therapists are not considered physicians under FECA, their reports are of no
probative medical value.11
Appellant also submitted reports that address her condition on and after December 2011,
beyond the claimed period of disability. These include reports from Dr. Roberts, an attending
Board-certified physiatrist who treated appellant beginning May 10, 2012, reports from
Dr. Smith, an attending physician Board-certified in occupational medicine who followed
appellant beginning on November 6, 2012, physical therapy and chiropractic notes from
March 2012 to August 2013 and July 2013 imaging studies. As these documents do not address
the claimed period of disability, they are irrelevant to the issue before the Board.12
OWCP advised appellant by December 31, 2012 letter of the additional evidence needed
to establish her claim, including a medical report from her attending physician explaining how
and why the accepted injuries would disable her for work for the claimed period. As appellant
did not submit such evidence, OWCP’s September 6, 2013 decision denying the claim was
proper. The medical evidence did not establish a work-related disability for the claimed period.13
9

Leslie C. Moore, 52 ECAB 132 (2000).

10

Deborah L. Beatty, 54 ECAB 340 (2003).

11

Roy L. Humphrey, 57 ECAB 238 (2005); James Robinson, Jr., 53 ECAB 417 (2002). See 5 U.S.C. § 8101(2).

12

In a January 24, 2013 report, Dr. Smith generally indicated that appellant had an employment-related condition
but he did not specifically address whether the work injury caused disability during the claimed period.
13

J.F., 58 ECAB 124 (2006); Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see
also Terry R. Hedman, 38 ECAB 222 (1986).

4

On appeal, appellant asserts that the totality of the medical and factual evidence
substantiates the claimed period of disability. As explained above, appellant submitted
numerous medical reports but these documents did not explain how and why the accepted
injuries would disable her for work for the claimed period. Appellant also contends that the
employing establishment discouraged her from filing a compensation claim, deliberately
misinformed her of her rights in the compensation claim process, concealed critical information
and terminated her employment without just cause. The Board notes that Dr. Smith remarked in
his January 24, 2013 report that appellant had a “compelling and logical” legal argument
regarding the employing establishment’s alleged misconduct. However, these issues are not
within the Board’s jurisdiction on the present appeal and are not relevant to the medical issue of
causal connection.
CONCLUSION
The Board finds that appellant has not established total disability from January 24 to
September 30, 2011 due to accepted condition of closed dislocations of a cervical and lumbar
disc.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 6, 2013 is affirmed.
Issued: August 18, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

